﻿Sir, it gives me great pleasure to extend to you the sincere congratulations of the Lebanese delegation on your election as President of the General Assembly for this session. We are confident that your great personal qualifications, wisdom and vast experience in international affairs, as well as the unanimous trust you inspire among Member States, will ensure the effectiveness and success of this session.
4.	I also wish to pay a tribute to your predecessor, Mr. Indalecio Lievano, the ambassador of Colombia, for the important role he played during his presidency of our last session.
5.	May I also take this opportunity to pay a tribute to the superb efforts which the Secretary-General of the United Nations, Mr. Kurt Waldheim, has been ceaselessly making to strengthen the role of the world Organization and to enable it to fulfil its noble ideals. Yearning for the blessings of peace more than any other country, Lebanon feels particularly appreciative of and grateful for the courageous initiatives and zealous activity which the Secretary-General has taken in order to bring about a just peace.
6.	My delegation joins in welcoming Saint Lucia on its admission as a Member of the United Nations and looks forward to its contribution to the work of the Organization.
7.	For the fifth consecutive year, the delegation of Lebanon comes to this Assembly burdened by the weight of a nation's tragedy in all the complexity of its manifold aspects and causes. I should have liked to devote a major part of my statement to a discussion of the political, economic, social and cultural problems and attendant troubles which rack our world with conflict today. I should also have liked to discuss the various items on our agenda and offer our modest contribution to the common efforts and measures to find appropriate solutions to the problems we face. My country's well-known and consistent positions on these questions Eire based on its strong commitment to the principles of the United Nations Charter and on out- constant dedication to the promotion of friendship, cooperation and solidarity among States, on the basis of mutual respect and understanding.
8.	However, the magnitude of the ordeal which has befallen my country compels me to concentrate on the tragedy prevailing in and around Lebanon, in order to reveal its dimensions to the conscience of the world, represented by your Assembly, to denounce everything that has so severely victimized my country and to inform you of the aspirations of the people and Government of Lebanon and of what they expect from the international community.
9.	Lebanon, in whose name I have the honour of addressing you, has safeguarded the essential elements of its existence in spite of the ravages of war which have rent it apart. Maintaining its faith in the efficacy of the principles of collective solidarity, it appeals to international organizations and seeks their assistance in overcoming its problems.
10.	A country which enjoys so much natural and human wealth and which has been chosen for Divine revelations, Lebanon has become a model of harmony and human fulfilment. Yet today, the forces of rejection carried to their extreme have combined together with the expansionist designs, selfish desires and will for domination harboured by some States to destroy its moral values and material resources.
11.	Whatever impressions one might have acquired about the Lebanese, the fact is that they have firmly resisted and have been and will continue to face up to this challenge to their survival. In the course of the successive stages of their tragedy, with its multiplicity of facets and protagonists, and after each cycle of violence, which has caused thousands of innocent victims and wreaked total destruction, the Lebanese have emerged with remarkable resilience and vitality to heal their wounds and to reconstruct their country. Their strong attachment to the values and fundamental principles which constitute the pillars of the Lebanese way of life has prevented the collapse and disappearance of their homeland. They have even made progress in some areas. The dynamism of hope and confidence in the future have helped them to transcend the consequences of their recent past and has strengthened their natural faith in a common vision that national reconciliation, unity and security will be restored. Thus the desire of the Lebanese to make progress along the path of understanding and unity has become more solid.
12.	Nevertheless, despite the support and the praiseworthy initiatives undertaken by some brotherly and friendly States, this objective is beset by obstacles which are of concern to us because they are alien to our aspirations and our will and which give rise to forebodings, and even the certainty, on our part that we the Lebanese both as individuals and as a group of communities have fallen victim to something external to us which is far and away beyond our possibilities and our means of action.
13.	In no way are we seeking to repudiate our responsibility or to deny the existence of factors of discord on our own soil. There is no shortage of political, economic and social problems in our country, as indeed in every other. But the grave dangers which their country has had to face in recent years has engendered in some individuals and groups of our compatriots a new state of mind which is not always averse to violence or excess.
14.	Of course we bear the responsibility because it is our country and our cause. The Lebanese people and their leaders are in duty bound to take the appropriate initiatives and make the necessary sacrifices to extricate themselves from this ordeal, rehabilitate the country and restore security and prosperity everywhere and for everyone.
15.	However, the problems which we have been facing for live years have certain causes and ramifications which we must point out here frankly and clearly since they extend far beyond the borders of Lebanon and its possibilities and energies and require the international community to come to grips with its real responsibilities.
16.	Yes, Lebanon is the victim of international politics and it is important for us here to review, even if only briefly, those factors that are threatening the very existence of a people and a nation which certainly does not deserve their perpetuation.
17.	Lebanon is not only a victim of the violation of the Charter of the United Nations and this Organization's inability to find a just solution to a problem it has helped to create, but it is also as a member of the international community a victim of the exploitation of its unique structure and its democratic regime.
18.	Indeed, Lebanon is the victim of the Israeli usurpation of the Arab land of Palestine, the expulsion of the Palestinian people and the tense crisis that has constantly held the region in its grip following that aggression.
19.	Lebanon is the victim of vicissitudes in the inter-national balance of forces in the Middle East which have touched off the crisis prevailing in the region and this crisis has, in turn, constantly exacerbated the international play of forces, unleashing active international currents which have disrupted the country and placed the cohesiveness and unity of our people in jeopardy.
20.	Lebanon is a victim of attempts at partial solutions of the Middle East crisis, which we cannot endorse, especially since the principles on which they are based fail completely to take account of the legitimate rights of the Palestinian people and in particular their right to self-determination in their own country.
21.	Lebanon is the victim of contradictions in the Arab world of which it is a part. These contradictions have exploded on our territory in different ways, without counting irregular activities that sometimes use the Palestinian cause as a pretext for pressing dubious goals having nothing to do with the legitimate rights of the Palestinians.
22.	Lebanon is the victim of the burden imposed upon it by the ever increasing presence on its soil of hundreds of thousands of Palestinians. The ideologies adopted by some of them as a result of their plight inevitably come into conflict with the philosophy of the State and its vision of the future and with the beliefs of a number of national groups. The varied and dangerous excesses which this situation breeds cannot fail to affect adversely the unity of the country and the authority of the State.
23.	Lebanon is the victim of interference by various States and groups in its internal affairs; this is a violation of the Charter of the United Nations and of international law and is a serious derogation from sound principles and objectives.
24.	Lebanon is the victim of the Israeli aggression, particularly in the south, and its strategy of preventive attack for political and military objectives, a strategy which we firmly repudiate as prejudicial to the Lebanese State.
25.	Lebanon is the victim of its unique structure as a point of convergence of many religious and spiritual communities which live together in complete freedom under a regime which ensures that each may play an active role in the national life. The events as perpetrated by their instigators have tended to make this particular feature of our country, which is in itself a source of national and human richness, a factor making for conflict and discord.
26.	Lebanon has since its accession to independence been the victim of its selection of a liberal democratic system based on the recognition of fundamental human rights, respect for the sanctity of the human person and a total openness to all civilizations and peoples. Several foreign parties have abused the advantages of this system to infiltrate the city and, by taking advantage of this freedom, to try to destroy the Lebanese State by under-mining its very foundations.
27.	Before our destiny became the plaything of foreigners, we were able in a spirit of co-operation, dialogue and compromise to solve all our problems within the framework of our democratic institutions. That is why in the light of what I have said I can state that there is no reason to hold Lebanon responsible for everything it is undergoing and suffering today, unless we consider a spirit of tolerance and open-mindedness, allegiance to feelings of brotherhood, generosity in human relations, faith in right and justice, compassion for the oppressed and a desire to preserve the unity and sovereignty of the country as weaknesses for which we can be politically blamed to such a point that Lebanon has become the victim of them and is rapidly becoming the main one. Friendly and brotherly States as well as the world Organization apparently forget this fact or pretend to forget it. Let us beware of creating in the Middle East a cause in the development and complications of the Lebanese tragedy that will eclipse and overshadow the Palestinian cause in all its gravity and dimensions.
28.	The best illustration of the current phase of the continuing Lebanese tragedy is the violence and destruction that is occurring in the south. That cherished part of our country has for months been the scene of the devastating war that is being waged there. Its innocent civilians, if they are not killed by the hundreds, are scattered by in their tens of thousands and deprived of their means of earning a livelihood. They have become refugees in their own country, thus swelling the sad ranks of those Lebanese who have been driven by war out of their towns and villages into a life beset by all imaginable misfortune and perils.
29.	The grave situation prevailing in the south of Lebanon, which has been caused by Israel's failure to withdraw completely, by the fact that the United Nations Force has been prevented from carrying out the mission assigned to it by the Security Council, and by continuous Israeli aggression, is of concern to our Organization for more than one reason.
30.	A year ago, Lebanon was in a state of great turmoil. The decisive role played in that turmoil was played not only by internal elements but also by the serious repercussions of the Israeli-Egyptian negotiations. Hardly had we emerged from that period when we were confronted with constantly and increasingly deep-seated and serious problems concerning the country's security and its future as well as the role to be played by the United Nations in the region, to say nothing of the role of the great Powers. These grave problems bring the Security Council face to face with its responsibilities and pose a challenge to the international community.
31.	As everyone knows, there is no more serious threat to international peace than the situation in the Middle East. And there is no more immediate or direct threat to peace in the Middle East than the situation in southern Lebanon, where UNIFIL has been operating under Security Council resolutions 425 (1978) and 426 (1978).
32.	We can hardly fail to stress the vital role played by these forces and to express our appreciation and gratitude to all the Force's officers and men. We should like once again to express our profound thanks and gratitude to the Security Council, to the States contributing forces to UNIFIL, to the members of the United Nations Secretariat and especially to the Secretary-General himself.
33.	To best bring out the vital importance of the UNIFIL presence in southern Lebanon and its decisive role there, I shall merely quote the very lucid words of the Secretary-General himself in his report on the work of the Organization;
"I am firmly convinced that UNIFIL has performed, and is performing, an absolutely essential task of conflict control in one of the most sensitive and explosive parts of the world. This seems to me to be an overriding argument for maintaining it in spite of all difficulties and disagreements. While I shall persist in my efforts to achieve the objectives set for UNIFIL by the Security Council, I think it is important that the current value of the operation, in all its difficulty, should be more fully recognized. The easiest way to prove the value of the task UNIFIL is now performing would be to withdraw the Force. In present circumstances this would undoubtedly be a highly irresponsible and almost certainly disastrous experiment, and I do not believe that anyone properly informed of the situation would seriously advocate it."
34.	However, the extraordinary difficulties encountered by UNIFIL in carrying out its mandate call for a review of the situation and the adoption of measures commensurate with the responsibility assumed by the Security Council in conformity with the exigencies of peace in the region and the principles of the United Nations Charter.
35.	There can be no doubt that the task of UNIFIL in southern Lebanon differs from the mandates given to such forces in other regions of the world. In view of the circumstances in which the Force must operate and the purpose for which it was created, the Security Council saw fit to give it a role which was not limited merely to supervising the disengagement of the belligerents and maintaining an observation mission. In Lebanon the Force is required to play a much more active role than that of mere mediator. The proof is that UNIFIL was ordered to ensure the withdrawal of military forces and to assist in the restoration of Lebanese sovereignty throughout the region, and was assigned a theatre of operations in the true meaning of the term. Furthermore, when the Security Council adopted resolution 425 (1978) it was fully aware of the situation prevailing in southern Lebanon. Accordingly, the idea arose to empower UNIFIL to defend itself and to overcome by force anything that might constitute an obstacle to the accomplishment of its mission.
36.	UNIFIL is an embodiment of the unanimous international will and carries with it the prestige of the United Nations. We must therefore spare no effort to equip it to carry out its obligations in a manner compatible with the objectives for which it was created so as to avoid compromising the credibility of the Security Council, and thus diminishing its effectiveness and its ability to deal with threats to the peace both now and in the future. Any failure of UNIFIL would, we believe, become a totally unacceptable precedent for the international community.
37.	I should like, in this connexion, to emphasize that Lebanon has fully co-operated with UNIFIL since its inception. Lebanon is making progress in the direction of revamping its armed forces; thus, despite all obstacles, it was able, in co-ordination with UNIFIL, to dispatch a Lebanese army battalion to the south on 18 April 1979; moreover, it already operates most of the administrative services in the theatre of operations. The Lebanese Government is prepared progressively to take over its share of the responsibilities in the south of the country.
38.	The main factor enlarging the dimensions of the danger and instability in the south is the policy officially proclaimed by Israel to the effect that it arrogates to itself the right to make preventive military strikes anywhere in Lebanon on the pretext of checkmating the Palestinian resistance.
39.	As a preliminary to its intentions and policy with regard to southern Lebanon, Israel opposed the deployment of the Arab Peace-keeping Force, which performed so well in other regions of Lebanon, south of the line which became known as the "red line".
40.	Now Israel is constantly launching murderous military operations by land, sea and air against Lebanese towns and villages. I shall confine myself to mentioning the operations initiated on 23 January, 11 April, 30 May, 10 and 23 July, and 4 and 22 August of this year, all of which caused many casualties and have each been the subject of a complaint which we have brought before the Security Council. 
41.	It is absolutely out of the question to tolerate such a policy, even if Israel claims that these-strikes are reprisals for prior operations undertaken by the Palestinian resistance in the occupied territories.
42.	I honestly wonder what would become of the principles of the Charter if Israel's point of view was accepted. What would remain of the standards of inter-national public law which prohibit aggression and tyranny? What would be left of the Security Council resolutions relating to southern Lebanon, which were included between resolution 425 (1978) and resolution 450 (1979)? What would become of all the hopes which the peoples have placed in our Organization as the comer-stone of a new, healthy and just international order whose mission is to prevent international relations from being governed by the law of the jungle? Israel's claims that infiltrations sometimes take place across UNIFIL lines is devoid of foundation but, even assuming it were true for the sake of argument, what has that got to do with Lebanon?
43.	UNIFIL comes under the orders of the Security Council, not Lebanon. Lebanon proclaims from this rostrum that it is determined to regain its sovereignty and authority in the south up to its international frontiers not only in relation to Israel but also to all other forces present in the theatre of operations. Lebanon has frequently made this claim and has expressed this view in its correspondence with the Secretary- General and in its notes to the Security Council.
44.	The continuance of military operations in southern Lebanon is likely to create a climate of instability which might have negative repercussions on any attempt to control the situation in the region and bring about a peaceful settlement of the Middle East crisis.
45.	In this connexion suffice it for me to quote what was said by the President of our Assembly, Mr. Salim Ahmed Salim, in his address:
"The tragic situation in Lebanon continues to cause serious concern to the international community. The senseless bombing of civilian targets, causing considerable loss of life and destruction, further threaten the peace and security of the region. The world community must redouble its efforts to bring an end to this tragedy, so that the freedom, independence, sovereignty and territorial integrity of Lebanon are respected."
46.	It is neither just nor logical that our country should be prey to factors of disintegration because the Palestinian people wish to recover their legitimate rights and their right to self-determination, which Israel refuses to grant them. Similarly it is neither just nor logical that Lebanon should be the principal victim to undergo the martyrdom imposed upon it by the oppressor without, however, being spared by the oppressed, whose cause, though just, pushes him to excesses that are sometimes ascribed to his state of despair. Is Lebanon condemned to suffer injustice from the hands of the oppressor and also sometimes the oppressed?
47.	It is high time that southern Lebanon, and consequently Lebanon as a whole, should with the help of the international family be removed from the toils of the infernal game of war and peace and that its own case should be given absolute priority, so that it will no longer be a hostage in the Middle East turmoil or a football tossed about by the parties according to their desires and interests. Its sons have spilled too much blood and shed too many tears and lost too much of their property and have paid too great a price for faults and injustices committed elsewhere for which they bear no responsibility. Lebanon has reached a threshold beyond which it is no longer able to carry on without risking the loss of its own identity.
48.	Before concluding my statement, I should like to reply to a question which, I imagine, all present are asking themselves, namely, what is Lebanon asking of the United Nations at this stage and what can the United Nations do?
49.	Lebanon's requests are addressed not solely to the United Nations but also to each of its Members and especially to the most powerful among them. These requests are the following.
50.	Because of its geographical location, its Arab obligations and commitments and its faith in the principles of right and justice in international relations, Lebanon believes that the United Nations must in its search for a radical solution to the Middle East crisis deal with the substance of the Palestinian question, so that the Palestinian people may be able to exercise their legitimate and inalienable rights, the first of which is their right to self-determination and to the establishment of a Palestinian State on Palestinian soil. This naturally implies the total and unconditional evacuation of all occupied Arab territory in accordance with United Nations resolutions.
51.	Furthermore, it is equally self-evident that the idea must be finally and definitively rejected that the Palestinians can be settled anywhere outside their own land, and in particular Lebanon's categorical refusal to agree to their settlement in our country, in the interest of both Lebanon and the Palestinians themselves, must be regarded as the final word.
52.	Lebanon has often stated, through its President, on behalf of the Lebanese people as a whole that it absolutely refuses to agree to the settlement of the Palestinians on its territory and rejects any attempt which would in one way or another effect such a settlement or impair its sovereignty or the independence and unity of its territory and people. Lebanon rejects any solution to the Middle East crisis that may be made at its expense.
53.	Until such a radical solution is found, agreed upon and implemented, we believe we are within our rights in asking the United Nations and all its Member States to consider that they must deal also with the Lebanese crisis in its own terms and not as part of the Middle East crisis. Because of what our country represents geographically and politically as well as in human terms, it deserves to be a focus of the attention of the international community with a view to preserving its unity, independence and sovereignty as a model for the Middle East and even, perhaps, the world. It also deserves the support and help expressed not by mere words but by positive and concrete acts.
54.	We ask that a speedy, definitive and firm stop should be put to all Israeli aggression against Lebanon whatever the form it may take, particularly the form of a preventive attack against Lebanese territory. We also demand the full reintegration of southern Lebanon into the Lebanese State, which should be given the means of recovering its full sovereignty and authority throughout that area with respect to all individuals and groups without exception, of restoring security and of preventing, any subversive activities on its territory.
55.	Apart from the diplomatic activity that must be exercised by our Organization and the Member States concerned, the best means of achieving that goal is first of all to strengthen the role of the United Nations Force in the south of the country so as to enable it to carry out its task in a comprehensive way. UNIFIL can then prevent any military activities of whatever origin in the south, control the situation and, in conjunction with the Lebanese forces, ensure the progressive pacification of the territory and the exercise of the jurisdiction of the State over the area in accordance with the letter and spirit of Security Council resolutions, without fear or favour. It would then become necessary to provide the Force with the means of action and the directives it needs to give effect to that goal, and the Lebanese authorities are ready and willing to work with UNIFIL for that purpose.
56.	We ask that with your support and in the interests of international peace an area of stability and calm should be established in southern Lebanon where the provisions of the Lebanese-Israeli General Armistice Agreement,  which is still fully in force and which has been ratified by the Security Council and reconfirmed again in its last resolution 450 (1979), should be scrupulously observed in the interval before a radical and just solution is found for the Palestinian cause in the framework of a global peace.
57.	The Palestine Liberation Organization [PLO] the sole representative of the Palestinian people, which has through its spirit of combativeness and its just cause been able to breach the diplomatic isolation in which it was sought to be kept, is urgently called upon in the present circumstances to prepare to shoulder the heavy responsibility that has been conferred upon it, to live up to the hopes that it embodies and to channel its vitality and its activities in southern Lebanon into political and diplomatic action. In this regard it should undertake positive initiatives which would be likely to reassure the Lebanese people and which would be in keeping with the exigencies of the rights of Lebanon and the security of its territory. It would thus prove its capacity for self-control in all circumstances and would demonstrate its absolute respect for the resolutions of the Security Council and its concern to safeguard both its higher interests and its relations with the Lebanese people, who have suffered more for the Palestinian cause than any other Arab people. Such an attitude is dictated by a spirit of true brotherhood, a sense of responsibility and a clear-sighted long-range political vision. 
58.	It goes without saying, obviously, that one of the prerequisites for carrying out our demands is the extent of the support which the great Powers give to United Nations initiatives and the laying of the groundwork for a political climate that would facilitate the acceptance of what logic and the recognition of the rule of law demand. No one can be unaware that these Powers have a multiplicity of means of constraint and persuasion available to them in achieving their goals. This is particularly the case since the arms used for aggressive purposes in southern Lebanon were obtained under agreements concluded with the United States of America which prohibit their use for the purposes for which the Israelis are using them.
59.	I am in duty bound to point out that this business has aroused dismay in international political circles, particularly within the United States, where many responsible officials have expressed their interest and concern at the fact that the use of American- manufactured weapons in southern Lebanon is a violation of American law and the undertakings entered into by Israel on the subject. Thus the United States must bear a heavy burden of political and moral responsibility.
60.	In conclusion, we are convinced that the United Nations commitment to us does not exonerate us from undertaking our own diplomatic initiatives in another framework with a view to helping to achieve the goals we have set. And I must point out that this type of action is fully consistent with our thinking and is being taken up.
61.	Since we are convinced of the need for a frank dialogue with our friends and brothers and since we are firmly convinced that our country should not be the prey of anyone's greed, we have pursued such diplomatic action within the framework of the Arab community and we have requested its highest bodies to work out with us a plan of action that would take due account of the obligations of that community and of our own possibilities now that Lebanon has become what is unacceptable to us: the only battlefield in the Middle East.
62.	Last year the General Assembly adopted a resolution to which we attach great importance and which deals with economic and humanitarian assistance to Lebanon, as well as with the coordination of international and local activities with a view to its reconstruction and development.
63.	If I have deliberately left aside the question of the assistance unfailingly provided by the United Nations and the specialized agencies, as well as by various States, it is not because we underestimate the importance and usefulness of such assistance nor the gratitude which we owe to its donors. But in view of the urgency of executing the demands which we have put forward and the wholesome impact this would have on the situation in Lebanon as a whole we decided we had to give priority to them.
64.	The satisfaction of these demands would contribute to the establishment of a political and psychological climate in Lebanon that would help to strengthen the common goals of all the Lebanese, namely national understanding, which, in turn, would have a positive effect on the situation we have described. Similarly, the recovery by the State of its authority over any particular area would have favourable repercussions over other areas of Lebanon.
65.	Both because of its system and the way of life of its people, Lebanon has been and could again become an example of the noble principles that lie at the basis of the United Nations, of which Lebanon has the honour to be one of the founders. Thus preserving this achievement, which embodies all of mankind's aspirations to live in tolerance, brotherhood and love, by helping it to overcome this crisis is a necessity not only for it and for its region but also for all mankind and for the international community's mission.
66.	Our history, which goes back thousands of years, includes many pages of black tragedy as well as just as many pages of dazzling splendours. Our mountains and our rivers have looked on throughout the centuries as whole processions of conquerors and usurpers have descended upon the country, but have also seen them invariably beaten back, as the inscriptions on the rocky walls not far from our capital proclaim. Thus Lebanon endures.
67.	The people of Lebanon, resolved to preserve their land, to defend their rights and to repel all dangers from whatever quarter, as well as the greeds which surround them and which seek to break their unity, is strong with its own force and with a consciousness of its own powers and its sacred right to live in freedom and dignity. Let our Organization, through the ways and means given to it by the Charter, not begrudge us its aid and support.